10-607-ag
    Klobucista v. Holder
                                                                                   BIA
                                                                             Elstein, IJ
                                                                          A093 412 661
                            UNITED STATES COURT OF APPEALS
                                FOR THE SECOND CIRCUIT

                                  SUMMARY ORDER
RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY ORDER
FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF
APPELLATE PROCEDURE 32.1 AND THIS COURT’S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER
IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN
ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING A SUMMARY
ORDER MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.


         At a stated term of the United States Court of Appeals
    for the Second Circuit, held at the Daniel Patrick Moynihan
    United States Courthouse, 500 Pearl Street, in the City of
    New York, on the 4 th day of April, two thousand eleven.

    PRESENT:
             JOHN M. WALKER, JR.,
             JOSEPH M. McLAUGHLIN,
             ROBERT A. KATZMANN,
                  Circuit Judges.
    ______________________________________

    DRITAN KLOBUCISTA,
             Petitioner,

                           v.                              10-607-ag
                                                           NAC
    ERIC H. HOLDER, JR., UNITED STATES
    ATTORNEY GENERAL
             Respondent.
    ______________________________________

    FOR PETITIONER:                  Fatos Koleci, Law Office of Fatos
                                     Koleci, LLC, Milford, CT.

    FOR RESPONDENT:                  Tony West, Assistant Attorney
                                     General; Anh-Thu P. Mai-Windle,
                                     Senior Litigation Counsel; Ann M.
                                     Welhaf, Office of Immigration
                                     Litigation, Civil Division, U.S.
                                     Department of Justice, Washington,
                                     D.C.
       UPON DUE CONSIDERATION of this petition for review of a

Board of Immigration Appeals (“BIA”) decision, it is hereby

ORDERED, ADJUDGED, AND DECREED that the petition for review

is DENIED.

       Petitioner Dritan Klobucista, a native and citizen of

Macedonia, seeks review of a January 22, 2010, decision of

the BIA affirming the March 31, 2008, decision of

Immigration Judge (“IJ”) Annette S. Elstein denying his

application for asylum, withholding of removal, and relief

under the Convention Against Torture (“CAT”).    In re Dritan

Klobucista, No. A093 412 661 (B.I.A. Jan. 22, 2010), aff’g

No. A093 412 661 (Immigr. Ct. N.Y. City Mar. 31, 2008).      We

assume the parties’ familiarity with the underlying facts

and procedural history in this case.

       Where, as here, the BIA affirms only part of the IJ’s

decision, we review the IJ’s decision as modified by the

BIA.    See Xue Hong Yang v. U.S. Dep’t of Justice, 426 F.3d

520, 522 (2d Cir. 2005).    The applicable standards of review

are well-established.    See 8 U.S.C. § 1158(b)(1)(B)(ii);

Salimatou Bah v. Mukasey, 529 F.3d 99, 110 (2d Cir. 2008).

As this Court has noted, “the REAL ID Act emphasizes the

importance of corroborating evidence” in determining whether


                               2
an applicant has met his burden of proof, and an IJ may

properly deny an applicant’s claim for failure to provide

corroborating evidence.   Chuilu Liu v. Holder, 575 F.3d 193,

197 (2d Cir. 2009); see also 8 U.S.C. §§ 1158(b)(1)(B)(ii),

1252(b)(4).

    In finding that Klobucista failed to meet his burden of

proof, the IJ: (1) found that the country conditions

evidence Klobucista provided did not establish that

Macedonian officials persecute ethnic Albanians or members

of the Party for Democratic Prosperity; (2) afforded

diminished weight to the letters Klobucista submitted from

friends and family because they were unsworn and

unauthenticated and contained no specific details regarding

the incidents of harm he allegedly endured; and (3) noted

that Klobucista did not provide any testimony or statement

from his brother, an asylee living in New York, who had

personal knowledge of both his membership in the Party for

Democratic Prosperity and at least one of the incidents of

harm Klobucista allegedly endured.

    Klobucista argues that the IJ afforded insufficient

weight to the letters he submitted from family members, his

employer, and the Party for Democratic Prosperity.     However,


                              3
as the IJ noted, these letters were unsworn and

unauthenticated and, to the extent they referred to the

incidents of harm that Klobucista allegedly endured, were

unsupported by any objective evidence in the record.        Thus,

the IJ’s decision to afford them diminished weight was

reasonable.   See Xiao Ji Chen v. U.S. Dep’t of Justice, 434

F.3d 144, 164 (2d Cir. 2006)(weight accorded to evidence is

within the IJ’s discretion).

    Contrary to Klobucista’s argument that the IJ

unreasonably required him to provide medical records, the IJ

did not rely on the lack of such evidence in concluding that

Klobucista failed to meet his burden of proof.        We likewise

reject as speculative Klobucista’s assertion that the IJ

erroneously required an affidavit or testimony from his

brother because such affidavits are “regularly disregarded”

in immigration proceedings and that, even assuming he had

provided such an affidavit, the IJ necessarily “would have

given it little or no weight.”     Br. of Pet’r 26.

    Finally, although Klobucista asserts that the IJ failed

to consider the cumulative impact of the incidents he

described, because the IJ reasonably found that Klobucista

submitted insufficient evidence to establish that these



                               4
incidents took place, she was under no obligation to

consider them collectively.    Cf. Manzur v. U.S. Dept’t of

Homeland Sec., 494 F.3d 281, 287, 290 (2d Cir. 2007)(where

the IJ did not question the credibility of testimony and

evidence with respect to alleged incidents, the IJ was

obligated to consider the incidents in the aggregate).

    Because Klobucista was unable to meet his burden for

asylum, he necessarily failed to meet the higher burden

required for withholding of removal.     See Paul v. Gonzales,

444 F.3d 148, 155 (2d Cir. 2006).    To the extent that

Klobucista argues that there exists in Macedonia a pattern

or practice of persecution against ethnic Albanians, because

he failed to raise this issue before the BIA, the Court need

not address this unexhausted argument.     See Lin Zhong v.

U.S. Dep’t of Justice, 480 F.3d 104, 119-20 (2d Cir. 2007).

    For the foregoing reasons, the petition for review is

DENIED.

                              FOR THE COURT:
                              Catherine O’Hagan Wolfe, Clerk




                               5